 



EXHIBIT 10.3
THE 2005 MOLEX INCENTIVE STOCK OPTION PLAN
(As Amended and Restated as of October 26, 2006)

              PLAN HISTORY PLAN ACTION   BOARD ADOPTION   STOCKHOLDER APPROVAL  
EFFECTIVE DATE
Original
  July 29, 2005   October 28, 2005   October 28, 2005
Amendment and Restatement
  October 17, 2006   N/A   October 17, 2006
Amendment and Restatement
  August 10, 2007   October 26, 2007   October 26, 2007

 



--------------------------------------------------------------------------------



 



THE 2005 MOLEX INCENTIVE STOCK OPTION PLAN
(Effective October 26, 2007)
ARTICLE I. GENERAL
1.1 Name of Plan. The name of the plan described in detail herein shall be The
2005 Molex Incentive Stock Option Plan (the “Plan”).
1.2 Purpose. The purpose of the Plan is to induce certain designated employees
and the directors to remain in the employ of Molex Incorporated, a Delaware
corporation (the “Company”), and any of its subsidiaries, and to encourage such
employees and directors to secure or increase on reasonable terms their stock
ownership in the Company. The Company believes the Plan will promote continuity
of management and increase incentive and personal interest in the welfare of the
Company by those who are primarily responsible for shaping, carrying out the
long-range plans of the Company and securing its continued growth and financial
success. It is also the purpose of the Plan (except where otherwise noted) to
meet the requirements §422(a) of the Internal Revenue Code, as amended. Thus,
all provisions of the Plan shall be interpreted and construed with this goal in
mind.
1.3 Eligibility. Members of the Board of Directors and executive officers of the
Company, as such are designated by the Board of Directors from time to time, are
eligible to participate in the Plan.
ARTICLE II. TERM OF PLAN
2.1 Effective Date. The Plan shall become effective upon adoption by the Board
of Directors of the Company subject to the subsequent approval by the
stockholders of the Company within one (1) year of adoption by the Board of
Directors. If the stockholders do not approve the Plan within one (1) year of
adoption, then this Plan shall cease to exist and all options granted hereunder
shall become void.
2.2 Expiration. This Plan shall expire October 31, 2010 and no option shall be
granted on or after such expiration date. However, expiration of the Plan shall
not affect outstanding unexpired options previously granted.
ARTICLE III. STOCK SUBJECT TO PLAN
3.1 Class of Stock. The stock that shall be subject to option under the Plan
shall be the Company’s Class A Common Stock, par value $.05 per share (the
“Stock”).
3.2 Number of Shares. — Five hundred thousand (500,000) shares of the Stock
shall be reserved for issue upon the exercise of options granted under the Plan.
The Stock issued under the Plan may be treasury shares purchased on the open
market or otherwise, authorized but unissued shares, or reacquired shares.
3.3 Expired, Forfeited or Canceled Options. If any such options granted under
the Plan shall expire, be forfeited or canceled for any reason without having
been exercised in full, the unexercised shares subject thereto shall again be
available for the purpose of the Plan.
ARTICLE IV. ADMINISTRATION
4.1 Committee. The Compensation Committee of the Board shall administer the Plan
under the terms and conditions and powers set forth herein.
4.2 Action by the Committee. A majority of the members of the Committee shall
constitute a quorum. All determinations of the Committee shall be made by a
majority of its members. Any decision or determination reduced to writing and
signed by a majority of the members of the Committee shall be fully as effective
as if it had been made by a majority vote at a meeting duly called and held.
     If not specified in the Plan, the time at which the Committee must or may
take any determination shall be determined by the Committee, and such
determination may thereafter by modified by the Committee. Any action,
determination, interpretation or other decision by the Committee with respect to
the Plan shall be in its sole discretion and be final, conclusive and binding on
all persons and entities, including the Company, its affiliates, any eligible
employee, any person claiming any rights under the Plan from or through any
grantee of an award under the Plan, and stockholders, except to the extent the
Committee may subsequently modify, or take further action not inconsistent with,
its prior action.

 



--------------------------------------------------------------------------------



 



4.3 Power to Grant Options. Subject to the express provisions of the Plan, the
Committee shall have complete authority, in its sole discretion, to determine
the employees to whom, and the time or times at which, options shall be granted,
the option periods, the vesting schedule and the number of shares to be subject
to each option, and such other terms and provisions of the option agreements
(which need not be identical). In making such determinations, the Committee may
take into account the nature of the services rendered by the respective
employee, his or her present and potential contribution to the Company’s
success, and such other factors as the Committee in its discretion shall deem
relevant. With the exception of Section 4.5, the Committee shall have no power
to grant options to directors who are not employees of the Company or to set the
terms and conditions thereof.
4.4 Grants of Incentive Stock Option and Nonqualified Stock Options. The
Committee shall have complete authority, in its sole discretion, to determine at
the time an option is granted whether such option shall be an incentive stock
option qualified under §422 of the Internal Revenue Code, as amended, (“ISO”) or
whether such option shall be a nonqualified stock option. Unless the option
agreement states otherwise, all options granted shall be ISOs. The number of
shares for which options may be granted to any one person in any calendar year
shall be limited and cannot exceed the following:

  a.   Overall Limitation. With respect to any option (whether ISOs or
nonqualified), ten percent (10%) of the number of shares reserved for the Plan
as set forth in Section 3.2 (adjusted as set forth in Article IX) or two
hundred-fifty thousand (250,000) shares (adjusted as set forth in Article IX),
whichever is less.     b.   Incentive Stock Option Limitation. In addition, with
respect to ISOs, the number of shares that are subject to options that are first
exercisable in any given succeeding calendar year shall not have a fair market
value (as determined on the date of grant) that exceeds $100,000 less the
aggregate fair market value (as determined at the respective times of their
grants) of those shares of all prior ISOs that are exercisable in said
succeeding calendar year.

4.5 Automatic Grant of Options to Outside Directors. Notwithstanding
Sections 4.3 and 4.4, each director who is not an employee of the Company shall
receive only an automatic nondiscretionary stock option grant on the date of the
Annual Stockholders Meeting every year during the term of the Plan. Any option
granted to a director who is not an employee of the Company shall be a
nonqualified stock option. The amount of shares subject to the options that will
be automatically granted to each outside director for each year shall be the
amount of shares equal to 500 multiplied by the number of years of service or
fraction thereof.
Notwithstanding the foregoing, no option grant to an outside director shall
exceed the lesser of 5,000 shares or the number of shares whose fair market
value on the date of grant does not exceed $150,000.00.
4.6 Other Powers. The express grant of any specific power to the Committee, or
the taking of any action of the Committee, shall not be construed as limiting
any power or authority of the Committee. Subject to and consistent with the
provisions of the Plan, the Committee shall have full power and authority, in
its sole discretion, to

  •   correct any defect or supply any omission or reconcile any inconsistency,
    •   construe and interpret the Plan, the rules and regulations relating to
it, or any other instrument entered into or relating to an award under the Plan,
    •   make any determinations, provide any procedures or rules, enter into any
agreements necessary to comply with any applicable tax laws, rules and
regulations,     •   make all other determinations, including factual
determinations, necessary or advisable for the administration of the Plan.

ARTICLE V. GRANT OF OPTION
5.1 Option Price. The option price shall be the fair market value of the Stock
on the date of granting the option. Notwithstanding, the foregoing, only in the
case of an ISO grant, if an optionee owns more than ten percent (10%) of the
voting power of all classes of the Company’s stock, then the option price shall
be one hundred-ten percent (110%) of the fair market value of the Stock on the
date of granting the option.
5.2 Fair Market Value. For the purposes of this Plan, fair market value shall be
the closing price of the Stock on the date of granting the option as reported by
the Wall Street Journal.

 



--------------------------------------------------------------------------------



 



5.3 Evidence of Option. Options granted shall be evidenced by agreements,
warrants, and/or other instruments in such form as the Committee shall deem
advisable and shall contain such terms, provisions and conditions not
inconsistent herewith as may be determined by the Committee.
ARTICLE VI. EXERCISE OF OPTION
6.1 Initial Waiting Period. No option shall be exercisable until at least one
(1) year after the date of grant, unless one of the events set forth in
Section 6.4 occurs.
6.2 Vesting Periods. After the initial waiting period, an optionee may exercise
his option to the extent that shares covered by said option become vested. The
vesting schedule is as follows:

  a.   Normal Vesting. If an option grant is an ISO, or if an option is granted
to an outside director, the shares covered by such an option shall vest to the
maximum extent of 25% of the total number of shares covered thereby during each
of the succeeding four (4) years, each commencing with the anniversary of the
grant.     b.   Other Vesting. In all other options not falling within the scope
of Section 6.2a, the shares covered by an option shall vest in amounts and at
times the Committee, in its sole discretion, shall determine. The Committee
shall also specifically have the power to change the vesting schedule of any
previously granted options to a schedule which is more favorable to the option
holder; provided, however, that no such options shall vest in amounts greater
than, or at times prior to, the amounts and times such options would have vested
if such options were within the scope of Section 6.2a.     c.   Maximum Vesting.
Notwithstanding the foregoing, all options must vest one hundred percent (100%)
within ten (10) years from the date of grant.

6.3 Cumulative Rights. The right to exercise any option as set forth in
Section 6.2 shall be cumulative. That is, an optionee may exercise in any given
year those unexpired shares he could have exercised in a previous year but did
not.
6.4 Accelerated Vesting. Notwithstanding the foregoing, all options shall
immediately vest and become immediately exercisable for a period of one (1) year
after one of the following events:

  a.   Death; or     b.   Total disablement; or     c.   Retirement, if all of
the following conditions are met at the time of termination of employment:

(1) The optionee has reached age 591/2; and
(2) The optionee was employed at least fifteen (15) consecutive years with the
Company and/or any of its subsidiaries; and
(3) The Committee has determined that the reason for termination is due to
retirement; and
(4) The option is intended to be an ISO. If the option is not intended to be an
ISO, the Committee, in its sole discretion, may allow accelerated vesting to any
extent it desires without regard to whether the optionee is retiring.
6.5 Expiration. No option may be exercised more than two (2) years from the date
the option becomes one hundred percent (100%) vested. Notwithstanding the
foregoing, all ISOs must be exercised within one (1) year from the date the
option becomes one hundred percent (100%) vested.
6.6 Form of Exercise. The option may only be exercised according to the terms
and conditions established by the Committee, consistent with the limits set
forth herein, at the time the option is granted. Subject to the foregoing terms
and conditions, an option may be exercised by a written notice delivered to the
Company’s principal office of intent to exercise the option with respect to a
specified number of shares of Stock and payment to the Company of the amount of
the option purchase price for the number of shares of Stock with respect to
which the option is then exercised. The payment may be either in cash or in
stock of the Company. If stock is used for payment, such stock shall be valued
at the closing price as reported by the Wall Street Journal on the date of
exercise.

 



--------------------------------------------------------------------------------



 



6.7 Tax Withholding. Option exercises under the Plan may be subject to income
tax withholding, and the Company would be obligated to collect the tax
applicable to such income. The Committee may, in its discretion, satisfy that
tax obligation by withholding from the shares to be delivered in connection with
the award a number of shares having a value equal to the minimum statutory
federal income tax withholding, plus state, if applicable, and payroll taxes.
The value of each share to be withheld will be the fair market value of the
Stock at the time of the exercise.
6.8 Rights as a Shareholder. An optionee shall have no rights as a stockholder
with respect to shares covered by his option until the day of issuance of a
stock certificate to him and until after such shares are fully paid.
ARTICLE VII. TERMINATION OF OPTION
     Every option granted to each optionee under this Plan shall terminate and
expire at the earliest of:

  •   the date of expiration set when such option was granted; or     •   one
(1) year after one of the events set forth in Section 6.4; or     •  
immediately upon termination of employment of the optionee with the Company (or
termination of position as an outside director) or any of its subsidiaries for
any reason except if his employment is terminated by reason of one of the events
set forth in Section 6.4.

ARTICLE VIII. TRANSFERABILITY
8.1 Non-Transferable. Any option granted under the Plan is not transferable and
can be exercised only by the optionee during his life subject to Section 8.2 of
this Article.
8.2 Death. In the event of the death of an optionee while totally disabled,
retired, or still employed by the Company or a parent or a subsidiary, his
option, to the extent he could have exercised it on the date of his death, may
be exercised by the personal representative of the estate of the optionee within
one (1) year after the date of his death in accordance with the terms
established by the Committee at the time the option was granted, but (as set
forth in Article VII) not later than the expiration date set forth in
Section 6.5.
ARTICLE IX. ADJUSTMENT OF NUMBER OF SHARES
9.1 Stock Dividends. In the event that a dividend shall be declared upon the
Stock payable in shares of stock of the Company, the number of shares of stock
then subject to any such option and the number of shares reserved for issuance
pursuant to the Plan, but, not yet covered by an option, shall be adjusted by
adding to each such share the number of shares which would be distributable
thereon (or any equivalent value of Stock as determined by the Committee in its
sole discretion) if such share had been outstanding on the date fixed for
determining the stock holders entitled to receive such stock dividend.
9.2 Reorganization. In the event that the outstanding shares of Stock shall be
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Company, or of another corporation, whether through
reorganization, recapitalization, stock split up, combination of shares, merger
or consolidation, then, there shall be substituted for each share of Stock
subject to any such option and for each share of Stock reserved for issuance
pursuant to the Plan, but, not yet covered by an option, the number and kind of
shares of stock or other securities into which each outstanding share of Stock
shall be so changed or for which each such share of Stock shall be exchanged.
9.3 Other Changes. In the event there shall be any change, other than as
specified above in this Article, in the number or kind of outstanding shares of
stock of the Company or of any stock or other securities into which such stock
shall have been changed or for which it shall have been exchanged, then, if the
Committee shall, in its sole discretion, determine that such change equitably
requires an adjustment in the number or kind of shares theretofore reserved for
issuance pursuant to the Plan, but, not yet covered by an option and of the
shares then subject to an option or options, such adjustments shall be made by
the Committee and shall be effective and binding for all purposes of the Plan
and of each stock option agreement. Notwithstanding the foregoing, with respect
to options granted to directors, the Committee shall make those adjustments
under this Article IX only to the extent necessary to preserve the economic
benefit of an unexercised option.

 



--------------------------------------------------------------------------------



 



9.4 Adjusted Option Price. In the case of any substitution or adjustment as
provided for in this Article, the option price in each stock option agreement
for each share covered thereby prior to such substitution or adjustment will be
the option price for all shares of Stock or other securities which shall have
been substituted for such share or to which such share shall have been adjusted
pursuant to this Article.
9.5 Fractional Shares. No adjustment or substitutions provided for in this
Article shall require the Company to sell a fractional share, and the total
substitution or adjustment with respect to each stock option agreement shall be
limited accordingly.
ARTICLE X. SECURITIES REGULATION
10.1 Registered Stock. The Company shall not be obligated to sell or issue any
shares under any option granted hereunder unless and until the shares with
respect to which the option is being exercised are effectively registered or
exempt from registration under the Securities Act of 1933 and from any other
federal or state law governing the sale and issuance of such shares or any
securities exchange regulation to which the Company might be subject.
10.2 Unregistered Stock. In the event the shares are not effectively registered,
but, can be issued by virtue of an exemption, the Company may issue option
shares to an optionee if the optionee represents that he is acquiring such
shares as an investment and not with a view to, or for sale in connection with,
the distribution of any such shares. Certificates for shares of Stock thus
issued shall bear an appropriate legend reciting such representation.
ARTICLE XI. MISCELLANEOUS
11.1 No Contract of Employment. A grant or participation under the Plan shall
not be construed as giving an optionee a future right of employment with the
Company. Employment remains at the will of the Company.
11.2 Governing Law. This Plan and all matters relating to the Plan shall be
interpreted and construed under the laws of the State of Illinois.
11.3 Amendment of Plan. The Board of Directors, at its discretion, may amend the
Plan at any time, subject to stockholder approval if required by SEC rules or
the listing requirements of any national securities exchanges or trading systems
on which any of the Company’s equity securities are listed.
11.4 Termination of Plan. The Board of Directors may, at its discretion,
terminate the Plan at any time for any reason. Termination of the Plan shall not
affect unexpired outstanding options previously granted.

 